Exhibit 10.2

PROMISSORY NOTE

 

$3,000,000

   November 24, 2009

FOR VALUE RECEIVED, Quantum Fuel Systems Technologies Worldwide, Inc., a
Delaware corporation (the “Company”), promises to pay to the order of WB QT,
LLC, a Delaware limited liability company (“Lender”) at Minneapolis, Minnesota,
in lawful money of the United States of America the greater of (A) so much of
the sum of Three Million Dollars $3,000,000) demanded by Lender or called by the
Company, from time to time, and (B) the Actual Payment Amount (as defined
below), together with interest thereon at a rate of zero (0%) percent for the
first full year and, then, six (6%) percent per annum thereafter, payable in
accordance with the terms of this Note.

Interest shall be payable in immediately available funds on the fifteenth day of
each month and shall be computed on the basis of a 360 day year and assessed for
the actual number of days elapsed. Interest shall only accrue on the unpaid
portion of the $3,000,000 of original principal.

Lender may make demand for payment of all or part of the principal amount due
under this Note at any time (and from time to time) after July 1, 2010 by
providing the Company with written notice of the principal amount so demanded.
The Company may call all or part of the principal due under this note at any
time (and from time to time) after January 16, 2012 by providing Lender with
written notice of the principal amount being called. Any amount not paid as a
result of a demand by Lender or call by Company shall be due and payable on
January 16, 2015 (the “Maturity Date”).

When demand for payment is made by Lender or a call is made by the Company, then
the “Actual Payment Amount” due with respect to such demand or call shall be the
greater of (A) the principal amount so demanded or called and (B) that amount
determined by multiplying the principal amount so demanded or called by .8 (the
“Multiplier”), as adjusted, with that product then multiplied by the lesser of
(x) the volume-weighted average price for the common stock of the Company for
the five (5) Business Days immediately prior to the Payment Date (as defined
below) (the “VWAP Measurement Period”) and (y) $2.50 (the “Cap”), as adjusted.
With respect to the Multiplier and Cap, “as adjusted” means adjusted for certain
stock dividends, stock splits, or any recapitalization, reorganization,
reclassification, consolidation, merger, sale of all or substantially all of the
Company’s assets or other transaction, which in each case is effected in such a
manner that holders of common shares are entitled to receive (either directly or
upon subsequent liquidation) stock, securities or assets with respect to or in
exchange for common shares. By way of example only, a 2-for-1 stock split would
result in the Multiplier being adjusted to 1.6 and the Cap being adjusted to
$1.25.

The term Payment Date means that date which is: (A) five (5) business days
following the Company’s receipt of written demand from Lender for payment of all
or part of the principal amount due under this Note, (B) five (5) business days
following the Company’s delivery of written notice that it is calling all or
part of the principal amount due under this Note, which first call notice cannot
be made prior to January 16, 2012, or (C) the Maturity Date.



--------------------------------------------------------------------------------

The Company shall have the right in its sole discretion to pay the amounts due
under this Note using shares of its common stock, provided, however, to pay
using shares of common stock the volume-weighted average share price for the
VWAP Measurement Period must be at least of $0.50. When making any payment using
shares of common stock of the Company, the value of each such share of stock
shall be determined based on the volume-weighted average price for such stock
during the VWAP Measurement Period. The common stock used for payment will be
restricted shares and shall be delivered to Lender within three (3) Business
Days following the Payment Date. Payments made in cash shall be made on the
Payment Date.

THE PRINCIPAL AMOUNT OF THIS NOTE SHALL IMMEDIATELY AND AUTOMATICALLY BE REDUCED
TO ONE MILLION FIVE HUNDRED THOUSAND DOLLARS ($1,500,000) IF THE ARRANGEMENT
AGREEMENT BETWEEN THE COMPANY AND SCHNEIDER POWER, INC. IS TERMINATED FOR ANY
REASON WHATSOEVER AND THE TRANSACTIONS CONTEMPLATED THEREUNDER ARE NOT
COMPLETED. IN SUCH EVENT, LENDER SHALL PROMPTLY UPON THE COMPANY’S REQUEST
DELIVER THIS NOTE FOR CANCELLATION AND THE COMPANY SHALL ISSUE A NEW NOTE WITH A
PRINCIPAL AMOUNT OF ONE MILLION FIVE HUNDRED THOUSAND DOLLARS ($1,500,000).

This Note shall be interpreted and the rights of the parties hereunder shall be
determined under the laws of, and enforceable in, the State of Minnesota.

Company hereby waives presentment for payment, demand, protest and notice of
dishonor and nonpayment of this Note and agrees that no obligation hereunder
shall be discharged by reason of any extension, indulgence, release, or
forbearance granted by any holder of this Note to any party now or hereafter
liable hereon or any present or subsequent owner of any property, real or
personal, which is now or hereafter security for this Note.

Nothing herein shall limit any right granted Lender by any other instrument or
by law.

 

QUANTUM FUEL SYSTEMS TECHNOLOGIES WORLDWIDE, INC. By:  

/s/ Alan P. Niedzwiecki

Name: Alan P. Niedzwiecki Its: President